Herbert R. Brown, J.,
concurring in part and dissenting in part. I join in both paragraphs of the syllabus and in Part I of the majority opinion. Further, the majority has properly recognized that the trial court erred by admitting into evidence the audiotape containing hearsay statements made by the interrogating officers.
The police officer statements, which came into evidence, were in part:
“* * *[R]ight now, everything we’ve got shows that you’re guilty of‘x’ number of offenses. * * * We know that he [Grant] ran out of the house and left to call the police because he was terrified that you were going to kill him. * * * We know that you went down and took a few other people hostage. * * * Those things are facts. They can be proved. * * * See, his story coincides with all the evidence we’ve gathered. Yours doesn’t. That kind of makes it that you’re not telling [us] the whole truth here. * * * Now his story supports that evidence. Yours doesn’t.” (Emphasis added.)
The majority says the error in putting these police conclusions in front of the jury was harmless. While the error may have been harmless with respect to Kidder’s conviction for the two kidnapping charges, it most certainly is not harmless with respect to his conviction for attempted murder. For this reason, I dissent.
“Attempted murder” has been defined by this court as a “specific intent crime” consisting of “purposely engaging in conduct which, if successful, would constitute the offense of murder.” State v. Fox (1981), 68 Ohio St. 2d 53, 55, 22 O.O. 3d 259, 260, 428 N.E. 2d 410, 412. “Murder” is defined in R.C. 2903.02(A) as “purposely causing] the death of another.” “Aggravated menacing” is defined in R.C. 2903.21(A) as “knowingly causing]' another to believe that the offender *287will cause serious physical harm to * * * such other person * * *.”
The majority states that “[i]n the final analysis, the evidence in favor- of conviction, absent the hearsay, must be so overwhelming that the admission of those statements was harmless beyond a reasonable doubt.” Applying this test, Kidder’s attempted murder conviction must be reversed unless the record contains overwhelming admissible evidence that Kidder intended to kill Grant, rather than only to scare him.
The majority cites testimony and physical evidence in the record which are consistent with Kidder’s having an intent to kill. Nonetheless, all this evidence is equally consistent with his having only an intent to frighten. While I believe the evidence would be sufficient to support a jury verdict finding Kidder guilty of attempted murder, it is far from overwhelming.
Further, the majority places unwarranted reliance on the setting in which the police officers’ statements were made, to wit: in an interrogation of a criminal suspect. The majority speculates that “[i]n this context, the impact on the average jury would have been much less than the same statements made by a police officer on the witness stand at trial.” In so stating, the majority lays claim to an ability (which I lack) to read the minds of “average” jurors. In any event, I fail to see how the setting in which the officers spoke renders the evidence of Kidder’s guilt any more or less “overwhelming.” And that is the test the majority acknowledges that it must meet.
I would hold that the trial court committed prejudicial error with respect to Kidder’s attempted murder conviction. Accordingly, I must dissent on that issue.